DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/06/2020 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 38-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this instance the examiner notes that claims 38 and 46 both recite that the ECU is “configured to process a plurality of signals including a signal from the ablation catheter and … based thereon, to generate an output signal for adjusting a position of the ablation catheter”. However, what the specification actually describes is having the ECU utilize the signal from the ultrasonic transducer (i.e. the input signal, in the vernacular of the claims, with no other signal being involved in this process) to allow for adjusting of the position. The examiner notes that the applicants own cited support renders this clear (e.g. see [0060] 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 38-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 38 and 46, the claims recite that the ECU is configured to process “a signal from the ablation catheter”; however, this is prima facie confusing because the ablation catheter is not configured to provide any signal in either claim. Moreover there is also no clear indication as to what this signal consists of so it is unclear what sort of processing can/would be feasible to perform on the signal. Furthermore the examiner notes that the claim continues by requiring that the ECU “based thereon, to generate an output signal” which raises a second issue as it is unclear whether this is based on all of the plurality of signals processed by the ECU or whether this is based on the input signal from 
Regarding claims 38 and 46 the claims recite that the ECU generates an output signal “for adjusting a position of the ablation catheter” which is prima facie confusing as it is clearly a desiderata unrelated to any structure or process of the invention as drafted. While that statement is clear in its own right it may compact prosecution for the examiner to remind the applicant that the contents of the specification cannot be read into the claims. As such, the fact that the specification discloses that the invention can generate an image which the user can apply to determine if the catheter should be moved has no bearing on the examiner’s rejection. Moreover and for compact prosecution purposes the examiner notes that neither claims 38 or 46 actually state that the ECU processes the PA signal to generate an image nor do either claim provide as much to a display, and for claim 38 the does not even possess a display to display such an image. As such the idea that the catheter will be repositioned by anything done in the ECU of the claim is wishful thinking or otherwise something that will only happen by happenstance since there is no way for the output to even facilitate the bringing about of this desired result in either claim as drafted. Additionally and for compact prosecution purposes the examiner notes 
Regarding claim 47, the claim recites that the display is “configured to display at least one of cardiac geometry, electrophysiology data associated with the tissue, and a graph illustrating voltage levels over time for one or more electrodes of the ablation catheter” which calls into question the scope of the claims. Specifically, no element of the claims is configured to generate the claimed information nor is any structure claimed to provide this information to the display so it is unclear how or if the display would ever accomplish this function which renders the claim prima facie indefinite. For example, nothing in the claims is configured to generate the raw data for much less calculate/determine a cardiac geometry data nor is anything configured to obtain this data from an external source nor is any structure configured to provide such information to the display; which can likewise be said about the other two listed options. Furthermore and as a secondary grounds of indefiniteness this clause limiting 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 38-39, 41-43, 46-49, and 51-53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by US 20100280504 A1 by Manzke et al. (hereafter Manzke, previously of record).

Regarding claims 38 Manzke teaches: 38. A system for assessing effects of ablation therapy on a tissue in a body resulting from application of ablation energy to the tissue by an ablation catheter (see Manzke’s Abstract and [0001]), comprising:
	an ablation catheter for applying ablation energy to the tissue, comprising: a first elongated deformable shaft having a proximal end and a distal end; and an ablation delivery element disposed proximate said distal end of said first shaft od said ablation catheter (Manzke teaches this in two ways, first when regarding the optical embodiment see Fig. 5 element 125 and note that as per [0020] this can perform ablation and that as depicted this is on the end of a shaft (inherently having proximal end on the bottom of the figure and a distal end on the top of the figure where the shaft in question is deformable enough to be threaded through the vasculature of a patient to a target location such as cardiac tissue 62 as per [0002] and [0025]). Additionally it is notable that as per [0013] the ablation element can be an RF source which is separate from the photoacoustic emission component of part 125 and therefore must be provided separately (i.e. on its own shaft) but in the same general locale);
a sheath assembly, comprising: a second elongate deformable shaft having a proximal end and a distal end; and, an electromagnetic radiation emitter disposed within said shaft, said emitter configured to emit electromagnetic radiation towards the tissue to thereby cause generation of a photoacoustic wave from the tissue (Manzke teaches this in two ways, first when regarding the optical ablation embodiment see Fig. 6 and note element 125 is an electromagnetic radiation emitter which as per [0020] emits a beam configured to cause generation of a photoacoustic wave in the tissue, where this is 
an echographic probe, comprising: a third elongate deformable shaft having a proximal end and a distal end; and, an ultrasound transducer disposed at the distal end of said shaft of said echographic probe, wherein the ultrasound transducer is configured to generate an input signal (see Manzke’s Fig. 6 part 124 which in light of [0020] is configured to sense the photoacoustic response signal and that as depicted this is on the end of a shaft (inherently having proximal end on the bottom of the figure and a distal end on the top of the figure where the shaft in question is deformable enough to be threaded through the vasculature of a patient to a target location such as cardiac tissue 62 as per [0002] and [0025])); and
an electromagnetic control unit (ECU) configured to process a plurality of signals including … the input signal from the ultrasound transducer, and based thereon to generate an output signal for adjusting a position of the ablation catheter, wherein the input signal is indicative of a characteristic of the tissue responsive to the photoacoustic wave (see Manzke’s Fig. 1 parts 30-50 which are a control unit as a whole and noting in particular part 50 which is the portion of the control unit that processes the input signal; where the signal processing is such that it is indicative of characteristics of the tissue as per [0011] which demonstrates image formation from the signal and/or as per [0016] where the lesion sizer/depth are determined by 50 and where the displaying the image to the user disclosed in Manzke’s [0016] would allow the user to accurately/purposefully adjust the position of the ablation catheter be it either to ablate from a different location or to remove the device depending on what the image shows as this is at the user’s prerogative and they are a trained clinician and since displaying the image in the first place allows the invention to be fully capable of causing the desired user action).
However, Manzke does not teach that the ECU also takes in “a signal from the ablation catheter” which was omitted from the foregoing as indicated by ellipsis. 
However, the examiner notes that it was old and well known in the art to equip the ablation catheter with many different types of additional sensors and provide this data to the controller to allow for error correction such as and or all of: temperature sensors to ensure that the device operates safely and in a manner that does not endanger non-target tissues often being provided to the controller to allow for automated coolant flushing or automated shutdown when there is a risk of overheating the device or the surrounding non-target tissue, location sensors to ensure that the ablation catheter is located so as to be able to properly target the tissue of interests which is ordinarily provided to the control system for displayed to the user to allow for repositioning, and in the case of cardiac ablation (see Manzke’s [0002] which in summarizing the operation of the invention indicates that one specific purpose of the invention is for cardiac ablation) the use of mapping (i.e. EP mapping) or pacing electrodes which is provided to the controller to verify that the therapy has had the desired effect on the cardiac rhythm/that the therapy is complete. See MPEP 2144.03. Additionally and for compact prosecution purposes the examiner notes that they are not required to provide support for official notices in first actions but that support for the examiner’s statements are already of record and are discussed below in the response to arguments section.
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the date of invention to improve the apparatus of Manzke with the use of sensors on the ablation catheter 

Manzke further teaches: 39.    (Previously Presented) The system of claim 38 wherein said ultrasound transducer is oriented to receive the photoacoustic wave in a direction substantially perpendicular to a longitudinal axis of said shaft of said echographic probe (see Manzke’s Fig. 6 noting PR as depicted).

Manzke further teaches: 41.    (Previously Presented) The system of claim 38, further comprising a focusing lens supported by said shaft of said sheath assembly and disposed between said emitter and the tissue (see Manzke’s [0020] and [0022]-[0023] which iterate that the emitter may either include or be comprised of one or more lenses which focus and steer the beam and, depending on which of the two interpretations is applied above the examiner notes that the lens assembly is taught in either instance because it is either supported by the sheath 121 since all elements are supported thereby or supported by the shaft depicted as protruding from part 125 since, as per [0023], the lens assembly may be static and rotatable with the laser emitter).

Manzke further teaches: 42.    (Previously Presented) The system of claim 38 wherein said characteristic further comprises a depth of a lesion in said tissue. 43.    (Previously Presented) The system of claim 38 wherein said characteristic further comprises a size of a lesion in said tissue (regarding both of these together, Manzke teaches in section [0016] that the signal can be used to determined features of the lesion such as its size or depth, both of which are explicitly given as examples).


	an ablation catheter for applying ablation energy to the tissue, comprising: a first elongated deformable shaft having a proximal end and a distal end; and an ablation delivery element disposed proximate said distal end of said first shaft od said ablation catheter (Manzke teaches this in two ways, first when regarding the optical embodiment see Fig. 5 element 125 and note that as per [0020] this can perform ablation and that as depicted this is on the end of a shaft (inherently having proximal end on the bottom of the figure and a distal end on the top of the figure where the shaft in question is deformable enough to be threaded through the vasculature of a patient to a target location such as cardiac tissue 62 as per [0002] and [0025]). Additionally it is notable that as per [0013] the ablation element can be an RF source which is separate from the photoacoustic emission component of part 125 and therefore must be provided separately (i.e. on its own shaft) but in the same general locale);
a sheath assembly, comprising: a second elongate deformable shaft having a proximal end and a distal end; and, an electromagnetic radiation emitter disposed within said shaft, said emitter configured to emit electromagnetic radiation towards the tissue to thereby cause generation of a photoacoustic wave from the tissue (Manzke teaches this in two ways, first when regarding the optical ablation embodiment see Fig. 6 and note element 125 is an electromagnetic radiation emitter which as per [0020] emits a beam configured to cause generation of a photoacoustic wave in the tissue, where this is mounted within shaft 121 (inherently having proximal end on the bottom of the figure and a distal end on the top of the figure where the shaft in question is deformable enough to be threaded through the vasculature of a patient to a target location such as cardiac tissue 62 as per [0002] and [0025]). Additionally it is notable that as per [0013] the ablation element can be an RF source which is separate from the photoacoustic emission component of part 125 and therefore must be provided separately (i.e. 
an echographic probe, comprising: a third elongate deformable shaft having a proximal end and a distal end; and, an ultrasound transducer disposed at the distal end of said shaft of said echographic probe, wherein the ultrasound transducer is configured to generate an input signal (see Manzke’s Fig. 6 part 124 which in light of [0020] is configured to sense the photoacoustic response signal and that as depicted this is on the end of a shaft (inherently having proximal end on the bottom of the figure and a distal end on the top of the figure where the shaft in question is deformable enough to be threaded through the vasculature of a patient to a target location such as cardiac tissue 62 as per [0002] and [0025]));
an electromagnetic control unit (ECU) configured to process a plurality of signals including … the input signal from the ultrasonic transducer, and based thereon, to generate an output signal for adjusting a position of the ablation catheter; wherein the input signal is indicative of a characteristic of the tissue responsive to the photoacoustic wave (see Manzke’s Fig. 1 parts 30-50 which are a control unit as a whole and noting in particular part 50 which is the portion of the control unit that processes the signal; where the signal processing is such that it is indicative of characteristics of the tissue as per [0011] which demonstrates image formation from the signal and/or as per [0016] where the lesion sizer/depth are determined by 50 and where the displaying the image to the user disclosed in Manzke’s [0016] would allow the user to accurately/purposefully adjust the position of the ablation catheter be it either to ablate from a different location or to remove the device depending on what the image shows as this is at the user’s prerogative and they are a trained clinician and since displaying the image in the first place allows the invention to be fully capable of causing the desired user action); and

wherein the ECU is communicatively linked to the echographic probe, the ablation delivery element, and the display (see Manzke’s Fig. 1 and note the lines extending from parts 30-50 and/or see  [0017] which states that parts 30-50 constitute a control system and [0011] which state that the controller is linked to the structures).
However, Manzke does not teach that the ECU also takes in “a signal from the ablation catheter” which was omitted from the foregoing as indicated by ellipsis. 
However, the examiner notes that it was old and well known in the art to equip the ablation catheter with many different types of additional sensors and provide this data to the controller to allow for error correction such as and or all of: temperature sensors to ensure that the device operates safely and in a manner that does not endanger non-target tissues often being provided to the controller to allow for automated coolant flushing or automated shutdown when there is a risk of overheating the device or the surrounding non-target tissue, location sensors to ensure that the ablation catheter is located so as to be able to properly target the tissue of interests which is ordinarily provided to the control system for displayed to the user to allow for repositioning, and in the case of cardiac ablation (see Manzke’s [0002] which in summarizing the operation of the invention indicates that one specific purpose of the invention is for cardiac ablation) the use of mapping (i.e. EP mapping) or pacing electrodes which is provided to the controller to verify that the therapy has had the desired effect on the cardiac rhythm/that the therapy is complete. See MPEP 2144.03. Additionally and for compact prosecution purposes the examiner notes that they are not required to provide support for official notices in first actions but that support for the examiner’s statements are already of record and are discussed below in the response to arguments section.
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the date of invention to improve the apparatus of Manzke with the use of sensors on the ablation catheter in order to advantageously allow the invention to operate safely, properly target the tissue of interest, and/or verify that the therapy is complete.

Manzke further teaches: 47.    (Currently Amended) The system of claim 46, wherein the display is further configured to display at least one of a cardiac geometry, electrophysiology data associated with the tissue, and a graph illustrating voltage levels over time for one or more electrodes on the ablation catheter (as stated in the previous round of examination this is inherent in the display being able to display images (i.e. as the display does not care what image data it is provided with and the claim is not directed towards a computer programed to generate an image through a particular series of steps); however and for compact prosecution purposes the examiner notes that even though it is not required at this juncture, it can be seen that the computer running the display of Manzke is configured to cause the display to output more than just the image and that the displayed data further includes information about the lesion which might be helpful to the practitioner in determining when the ablation is complete as per [0016]).



Manzke further teaches: 49.    (Previously Presented) The system of claim 46 wherein said ultrasound transducer is oriented to receive the photoacoustic wave in a direction substantially perpendicular to a longitudinal axis of said shaft of said echographic probe (see Manzke’s Fig. 6 noting PR as depicted).

Manzke further teaches: 51.    (Previously Presented) The system of claim 46, further comprising a focusing lens supported by said shaft of said sheath assembly and disposed between said emitter and the tissue (see Manzke’s [0020] and [0022]-[0023] which iterate that the emitter may either include or be comprised of one or more lenses which focus and steer the beam and, depending on which of the two interpretations is applied above the examiner notes that the lens assembly is taught in either instance because it is either supported by the sheath 121 since all elements are supported thereby or supported by the shaft depicted as protruding from part 125 since, as per [0023], the lens assembly may be static and rotatable with the laser emitter).

Manzke further teaches: 52.    (Previously Presented) The system of claim 46 wherein said characteristic further comprises a depth of a lesion in said tissue. 53.    (Previously Presented) The system of claim 46 wherein said characteristic further comprises a size of a lesion in said tissue (regarding both of these together, Manzke teaches in section [0016] that the signal can be used to determined features of the lesion such as its size or depth, both of which are explicitly given as examples).

Claim(s) s 44-45 and 54-55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Manzke alone as applied to claims 38 and 46 above or alternatively, as being unpatentable over Manzke further in view of US 2008/0154257 A1 by Sharareh et al. (hereafter Sharareh, previously of record).

Regarding claims 44-45 and 54-55 Manzke teaches the basic invention as given above in regards to claims 38 and 46 but Manzke does not explicitly and overtly teach whether that the invention uses optical fibers or not and therefore Manzke alone fails to explicitly teach that: “said emitter comprises an optic fiber configured to transmit the electromagnetic radiation from an electromagnetic radiation source” or “said optic fiber comprises a multi-mode optic fiber”.
However, Manzke further teaches some relevant features (see Manzke’s [0014] noting that “photoexcitation beam PE may be generated from any source (e.g., a laser …) … may be generated in any form (e.g., a single long pulse, a continuous wave beam or a series of short pulses” and further see [0023] which remarks that the laser emitter is not a laser source but rather “the laser emitter may be a static lens assembly” where these two taken together imply that a laser generates lights at a first location and the emitter is a collection of lenses that emits the light at a second location) where from the combination of the two of these statements it is clear that one of Manzke’s options is to use a laser that is not a part of the emitter and where, as previously recited and not challenged by the applicant so as to be admitted prior art (see the last paragraph of MPEP 2144.03(C)), the examiner has noted for the record that multi-mode optical fibers are well known in the art for their ability to advantageously transport light.

Alternatively, Sharareh in the same filed of photoacoustic monitoring of lesions during ablation (Abstract) teaches an embodiment where the laser is located in the proximal end and its light is transported to the distal tip using an optical fiber that can be a multimode fiber (Fig. 2A part 43 in light of [0054]) and goes on to teach advantages of such arrangements in that such fibers allow for light transport within minimal loss ([0054]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of invention to improve the device of Manzke with the use of optical fibers or multimode optical fibers as taught by Sharareh in order to advantageously allow for light transport with minimal loss.

Claim(s) 40 and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Manzke as applied to claims 38 and 46 above or alternatively, further in view of US 2010/0168572 A1 by Sliwa et al. (hereafter Sliwa, previously of record).

Regarding claims 40 and 50, Manzke teaches the basic invention as given above in regards to claims 38 and 46; however, Manzke uses a perpendicular US transducer instead of a parallel transducer (relative to the longitudinal axis) such that Manzke fails to teach: “wherein said ultrasound transducer is oriented to receive the photoacoustic wave in a direction substantially parallel to a longitudinal axis of said shaft of said echographic probe” as required by the claims.
However, Sliwa in the same or eminently related field of lesion creation and monitoring (see Sliwa’s Abstract) teaches embodiments where the transducer is substantially forward facing (see Sliwa’s Figs. 6-7 and [0055]).
.

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 03/06/2020, with respect to the rejection(s) of claim(s) 38-55 under 112(b) and 102(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the same art as previously cited and an official notice.
Since the same art is still being applied, despite being applied under a new grounds of rejection that was required by/responsive to the amendment, the examiner believes that it is appropriate to further address the applicant’s arguments as follows:
On page 6 the applicant addresses the objection to the specification. This objection has been removed due to the removal of the term “unit” from the claim.
On page 6 the applicant opines that the 112(b) rejection of claim 46 is obviated by the amendment. This is technically correct; however, the examiner notes that the applicant did not resolve the similar issue for dependent claim 47 and even amended that claim to contain the subject matter removed from claim 46 such that the examiner has been required to issue substantially the same rejection for that claim. This constitutes a new grounds of rejection but since the scope of the rejection is effectively the same the examiner notes that the applicant has not lodged an argument against the merits of the rejection and therefore it is presumed that they agree with its contents in the context of claim 47. See MPEP 2145.

Further regarding the argument of pages 6-7 the examiner also notes that the portion of the amendment which did require the new grounds of rejection, specifically that the ECU is “configured to process a plurality of signals including a signal from the ablation catheter … and based thereon” does not appear to be disclosed in the applicants specification (i.e. see the 112(a) rejection incorporated herein by reference) further notes that the claimed limitation contains ambiguities (i.e. see the 112(b) rejection incorporated herein by reference) which would render the applicant’s conclusion of patentability incorrect even if there was not further art based grounds of rejection. However, when regarding the prior art rejection the examiner notes that the omitted features are prima facie obvious without the need to form a combination as they represent basic features well known in and common to the art. Specifically see the Sliwa reference (previously of record) and note that the references teaches 
On pages 7-8 the applicant addresses the 103(a) rejections of the dependent claims. The arguments are strictly limited to patentability by dependency and therefore are unconvincing given the new grounds of rejection iterated above. However the examiner also notes that while they have chosen to simply call the subject matter added by the amendment as “well-known” (e.g. because there is no structure added to the ablation catheter for the examiner to actually form a combination type rejection to address) the examiner additionally notes for compact prosecution purposes that the applicant’s statements regarding Sliwa appear to be incorrect and Sliwa does in fact appear to ‘remedy’ the presumed deficiency e.g. at [0038] of the Sliwa’s specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278.  The examiner can normally be reached on M-F 9am-1pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI PHO can be reached on (571)272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL S KELLOGG/               Examiner, Art Unit 3793                                                                                                                                                                                         
/KATHERINE L FERNANDEZ/               Primary Examiner, Art Unit 3793